Citation Nr: 0015221	
Decision Date: 06/08/00    Archive Date: 06/15/00

DOCKET NO.  97-24 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty as a Merchant Marine under 
the jurisdiction of the Coast Guard from July 1942 to August 
1945.  He died on January [redacted], 1997, and his surviving 
spouse is the appellant in the present matter.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision of the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO), which denied a claim of entitlement to 
service connection for the cause of the veteran's death.  It 
was remanded by the Board for additional development in March 
1999, and the claims folder is now back at the Board.

The Board notes that, in his April 2000 written brief 
presentation, the appellant's representative argued that the 
RO's attempt to obtain the veteran's service medical records 
should have been made by contacting the National Personnel 
Records Center (NPRC), rather than by contacting the 
appellant, and asked that "this claim be remanded with 
specific instructions to the RO on the process and procedures 
of obtaining the veteran's service medical records."  The 
Board is of the opinion that the requested remand is not 
necessary, as explained in the following paragraphs.

The Veteran's Benefits Administration's Adjudication 
Procedure Manual, M21-1, Part III, sets forth the development 
that is to be taken at the RO level to request service 
records from Merchant Marine seamen who served under the 
jurisdiction of the Coast Guard.  According to paragraph 
4.31b, "[i]t is not possible to request 'service medical 
records' for this type of claimant," because merchant seaman 
who served under the jurisdiction of the Coast Guard "do not 
have a medical file as such."  These individuals were, 
however, eligible to receive medical treatment at U.S. Public 
Health Service (USPHS) hospitals, which do have "microfilm 
copies of certain medical records."  A request for medical 
records is to be sent to a USPHS hospital, however, only 
"[i]f the claimant alleges treatment at a USPHS hospital and 
the claimant can furnish" the following minimum information:  
(1) the veteran's name; (2) the veteran's date of birth; (3) 
the state in which the veteran was treated by the USPHS; and 
(4) the decade during which the veteran was treated.  See, 
M21-1, Part III, paras. 4.31(b) and 4.31(b)(3).  
Additionally, it is required that the claimant furnish as 
much of the following information as possible:  (a) the 
veteran's Social Security Number; (b) the name and location 
of the USPHS hospital where the veteran was treated; (c) the 
month and year during which treatment was received; and (d) 
the veteran's "Z number."  See, M21-1, Part III, para. 
4.31(b)(5).  (A veteran's "Z number" is defined as a number 
assigned to Merchant Marine seamen comparable to the service 
number assigned to military service members.  See, M21-1, 
Part III, para. 4.31(a)(4), Note.)

The M21-1 also provides that, if the above request for USPHS 
hospital records cannot be sent, there remain the two 
following alternative means to attempt to secure any service 
medical records:  (a) a request to the NPRC for logbook 
development, which is not to be requested routinely, but only 
if the claimant alleges an injury or illness occurring on 
board ship; and/or (b) a request for a review of the files 
maintained by the Office of Maritime Labor and Training, 
Department of Transportation, to verify that the veteran 
received a citation and/or medal similar to the Purple Heart, 
with details of the incident that prompted the issuance of 
the citation and/or medal, but only if the claimant alleges a 
combat-related injury which cannot be otherwise documented.  
If neither instance applies to the case at hand, the M21-1 
then mandates that the claim be "route[d] ... to the rating 
board for final rating action," including sending a letter 
to the claimant explaining that the search cannot be 
conducted for medical records without the minimum information 
outlined above.  See, M21-1, Part III, paras. 4.31(b)(4) and 
4.31(d) and (e).

In the present case, the record shows that the RO 
specifically asked the appellant, in a March 1997 letter, to 
provide information as to the dates and places where the 
veteran received treatment during service for the disease or 
injury that caused his death, as well as information about 
the units to which the veteran was assigned, and any copies 
of service medical records that she might have in her 
possession.  The appellant responded in a March 1997 
statement by indicating that she was "unaware of the details 
regarding my late-husband military service," including the 
names or identification numbers of units or sub-units to 
which he may have been assigned.  She also indicated that the 
veteran had not kept in contact with his former "comrade[s] 
in arms," and that family members that "knew of the 
details" had passed away.  In an August 1999 letter, she was 
asked, more specifically, about whether the veteran had been 
treated by the USPHS while he was a member of the Merchant 
Marines, and was advised that the RO needed to know "in what 
state he was treated ..., and during what decade he was 
treated," in order to initiate a request to the appropriate 
agency.  The appellant was afforded a 60-day period to 
respond to this request, but no response was received.

It is clear that the RO followed the steps prescribed by the 
M21-1 to attempt to secure any service medical records in 
this case, and that the attempts were fruitless, warranting 
no further action from VA in this regard.

 
FINDINGS OF FACT

1.  The veteran died in January 1997, at age 80, of an 
instant, sudden cardiac death that was deemed secondary to 
congestive heart failure and coronary artery disease, and an 
autopsy was not performed.

2.  At the time of his death, the veteran was not service-
connected for any disability, nor was he in receipt of any 
type of VA benefits.

3.  It has not been objectively shown that the cardiovascular 
disabilities that led to the veteran's death in January 1997, 
which were first shown to be diagnosed at least 41 years 
after the veteran's separation from active military service, 
had their onset during service, or are in any way causally 
related to service.


CONCLUSION OF LAW

The appellant has failed to fulfill her initial duty to 
submit a claim of entitlement to service connection for the 
cause of the veteran's death that is well-grounded or capable 
of substantiation.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.312 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved at the outset of 
the analysis of any issue is whether the appellant's claim is 
well-grounded; that is, whether it is plausible, meritorious 
on its own, or otherwise capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  The Court has said 
that the statutory "duty to assist" under 38 U.S.C.A. 
§ 5107(a) (West 1991) does not arise until there is a well-
grounded claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

The question of whether or not a claim is well-grounded is 
significant because if a claim is not well-grounded, the 
Board does not have jurisdiction to adjudicate that claim.  
Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

An appellant has, by statute, the duty to submit evidence 
that a claim is well-grounded.  The evidence must "justify a 
belief by a fair and impartial individual" that the claim is 
plausible.  38 U.S.C.A. § 5107(a) (West 1991).  Where such 
evidence is not submitted, the claim is not well-grounded, 
and the initial burden placed on the appellant is not met.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury during service (lay or 
medical evidence), and of a nexus between the inservice 
injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

Evidentiary assertions by the appellant must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

Where the issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including an appellant's solitary testimony, may 
constitute sufficient evidence to establish a well-grounded 
claim under 38 U.S.C.A. § 5107(a) (West 1991).  See Cartright 
v. Derwinski, 2 Vet. App. 24 (1991).  However, where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  See 
Murphy, at 81.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1999).  Service connection may also be 
granted for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1999).

Insofar as claims for service connection for the cause of the 
veteran's death are concerned, the death of a veteran is to 
be considered as having been due to a service-connected 
disability when the evidence establishes that such disability 
was either the principal or a contributory cause of death.  
The issue involved will be determined by the exercise of 
sound judgment, without recourse to speculation, after a 
careful analysis has been made of all the facts and 
circumstances surrounding the death of the veteran, 
including, particularly, autopsy reports.  38 C.F.R. 
§ 3.312(a) (1999).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (1999).  In 
determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1) (1999).

The Court has indicated that, while the first of the 
requirements set forth in Caluza for the submission of a 
well-grounded claim (evidence of a current or present 
disability) is always met in claims for service connection 
for the cause of the veteran's death (the current disability 
being the condition that caused the veteran to die), the last 
two requirements need to be supported by the evidence of 
record.  Ramey v. Brown, 9 Vet. App. 40, 46 (1996).  If the 
appellant fails to present competent medical evidence of a 
causal relationship between the veteran's death and an 
inservice occurrence or event, his or her claim for direct 
service connection for the veteran's death fails as not well 
grounded.  Id.

As indicated earlier, the veteran's service medical records 
are not available.  The report of a May 1991 VA medical 
examination reveals, however, that the veteran suffered a 
myocardial infarction in 1985 or 1986, and that he had been 
suffering from an anginal syndrome since 1986.  VA medical 
records dated in May and June 1993 reveal that the veteran 
was diagnosed with congestive heart failure (CHF), Class II, 
in March 1992, that he had had a pacemaker installed in May 
1992, and that he had had a myocardial infarction in 1986, 
which was "undocumented."  Also, it is noted that, in a 
January 1994 statement, the veteran indicated that he had his 
first heart attack in 1988.

According to his certificate of death, the veteran died in 
January 1997, at age 80, of an instant, sudden cardiac death 
that was due, or secondary, to CHF and coronary artery 
disease.  An autopsy was not performed.

At the time of his death, the veteran was not service-
connected for any disability, nor was he in receipt of any 
type of VA benefits.

In support of her claim for service connection for the cause 
of the veteran's death, which was received at the RO in 
February 1997, the appellant has submitted the veteran's 
certificate of death, as well as her own statements to the 
effect that she believes that the death of the veteran should 
be service-connected.  Her statements in this regard, 
however, are vague and speculative, particularly because she 
has not submitted any competent evidence supporting them, nor 
has she indicated, nor claimed, that she is a medical expert 
so as to be competent to render medical opinions.  As 
explained earlier in this decision, the determination as to 
whether the cause of a veteran's death is indeed service-
connected or not will be made by exercising sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran.  See, 38 C.F.R. § 3.312(a) (1999).

In view of the above, the Board finds that it has not been 
objectively shown that the cardiovascular disabilities that 
led to the veteran's death in January 1997, which were first 
diagnosed at least 41 years after the veteran's separation 
from active military service, had their onset during service, 
or are in any way causally related to service.  Consequently, 
the Board concludes that the appellant has failed to fulfill 
her initial duty to submit a claim of entitlement to service 
connection for the cause of the veteran's death that is well-
grounded or capable of substantiation.

Finally, the Board notes that VA law specifically mandates 
that, whenever a claimant's application for VA benefits is 
incomplete, VA has the duty to notify the claimant of the 
evidence that is necessary to complete his or her 
application.  See, 38 U.S.C.A. § 5103(a) (West 1991).  In the 
present case, as explained earlier in this decision, the 
record shows that the RO properly notified the appellant of 
the information that was needed in order to complete her 
application for service connection, but the appellant was not 
able to provide that information, without which the RO was 
simply unable to initiate a proper search for any medical 
records that may have been produced during service in this 
particular case.  The Board is consequently of the opinion 
that VA has complied, to the extent possible, with its duty 
to further assist the appellant in the development of the 
matter on appeal under § 5103(a), and that no further action 
in this regard is thus warranted.


ORDER

Service connection for the cause of the veteran's death is 
denied.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

 

